Citation Nr: 0905163	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of exposure to ionizing radiation.  

2.  Entitlement to service connection for claimed blisters on 
bilateral hands.  

3.  Entitlement to service connection for claimed frequent 
headaches.  

4.  Whether the Veteran's income is excessive for purposes of 
payment of nonservice-connected pension benefits?  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not competently diagnosed with a skin 
disorder, to include blisters on bilateral hands, or a 
disorder manifested by headaches that is shown to have had 
its clinical onset in service or to be related to any event 
or incident in his active service.  

3.  The Veteran is not shown to have been exposed to ionizing 
radiation during service.  

4.  The Veteran is not shown to have a radiogenic disease or 
other condition presumptively associated with claimed 
radiation exposure.  

5.  The Veteran's income, excluding unreimbursed medical 
expenses, is shown to exceed the annual rate allowable for 
nonservice-connected pension for a veteran with no 
dependents.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a current skin disability to 
include one manifested by blisters on the hands due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).  

2.  The Veteran does not have a current headache disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).  

3.  The Veteran is not shown to have a disability due to 
radiation exposure or other related disease or injury that 
was incurred in or aggravated by active service, nor may any 
be presumed to be due to the exposure to ionizing radiation; 
nor may any be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.111 
(2008).  

4.  The Veteran's claim for nonservice-connected pension 
benefit must be denied due to excessive countable income by 
operation of law.  38 U.S.C.A. §§ 1501, 1502, 1521, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.23, 3.159, 
3.271, 3.272 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

With regard to his claims of service connection, the RO sent 
the Veteran a letter in March 2005 advising him that to 
establish entitlement to service connection on the merits, 
the evidence must show a current disability, an injury or 
disability based on active service, and a relationship 
between the claimed disabilities and active service.  

With regard to his claim for nonservice-connected pension 
benefits, the RO advised the Veteran in the March 2005 letter 
that to establish entitlement to nonservice-connected pension 
benefits the evidence must show: (1) active service for at 
least 90 days during a period of war, active service for an 
aggregate of 90 days or more in two or more separate periods 
of service, during more than one period of war, or discharge 
from service due to a service-connected disability during a 
period of war; (2) permanent and total disability, or 
attainment of age 65 or older; and (3) net worth and income 
less than the maximum limit set by law.  

The Veteran had ample opportunity to respond prior to the 
issuance of the August 2006 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims for 
service connection and nonservice-connected pension benefits 
and has had ample opportunity to respond.  

The March 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records and Social Security 
Administration (SSA) records.  

The March 2005 letter also advised the Veteran that he must 
provide enough information about the records to allow VA to 
request them from the person or agency having them, and 
advised the Veteran that it was his responsibility to make 
sure the records were received by VA.  

Accordingly, the Board finds that the RO's March 2005 letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the 
Statement of the Case (SOC) in August 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In an August 2007 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The service treatment record (STR) is not on file.  In such 
situations, VA's duty to assist is heightened and includes an 
obligation to search for other forms of records that support 
the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Here, the record shows that the RO has made diligent and 
extensive efforts to obtain them.  Moreover, the RO has 
attempted to search for other forms of records that support 
the Veteran's case. See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The file includes medical records from those VA and non-VA 
medical providers that the Veteran identified as having 
relevant records.  The Veteran has not identified, and the 
file does not otherwise indicate, that any other VA or non-VA 
medical providers have additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The Veteran was not afforded a VA examination in connection 
with his claims of service connection.  

A VA examination is required where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) lack of sufficient competent evidence upon 
which the Board can decide the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Here, the record does not include competent evidence of a 
current disability related to the Veteran's claims of service 
connection for bilateral hand blisters or headaches.  Nor 
does the record show that the Veteran was exposed to 
radiation during service or that he currently suffers from a 
residual disability.  

The Board accordingly finds no reason to remand for further 
examination.  

With regard to the claim for a nonservice-connected 
disability pension, the issue of whether the Veteran is 
permanently and totally disabled is not in dispute.  
Therefore a VA examination is not warranted.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A. Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

The Board notes that in this case the criteria for 
presumptive service connection under 38 C.F.R. § 3.307 are 
not met since the evidence of record does not show a current 
"chronic" disability as defined in 38 C.F.R. § 3.309(a).  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.   38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

As noted, the Veteran's STR is unavailable for review and is 
presumed destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  

If service records are presumed to have been destroyed while 
in government custody, the Board has a heightened obligation 
to explain its findings and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992). 

The legal standard for proving a case of service connection 
is not lowered.  Rather, the Board has an increased 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  


Bilateral Hand Blisters and Headaches

In various statements in the record, the Veteran asserts that 
his service as a firefighter caused him to develop hand 
blisters and headaches during service.  Since the STR is not 
available, these statements are competent evidence and are 
sufficient to establish the occurrence of in-service 
injuries.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Nonetheless, service connection is not warranted since the 
competent evidence has not been submitted to shown that he 
currently suffers from or is diagnosed with a disability 
related to either condition..  

The medical evidence includes VA treatment records from April 
2002 to June 2005.  None of the treatment records indicate or 
document any complaints, findings or diagnosis of a disorder 
relating to headaches or blisters on the hands.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)(citation omitted).  

As noted, the Veteran asserts that these disorders began 
while performing his duties as a firefighter in service.  

With regard to the bilateral hand blisters, the Veteran has 
not indicated that he currently suffers from such blisters or 
residuals.  To that extent, the issue is not in dispute.  

With regard to his claimed headaches, the Veteran indicated 
in a September 2006 statement and in his Substantive Appeal, 
that he still has headaches "at times."  

The Veteran, as a lay person, is competent to report on the 
onset and continuity of symptomatology, such as headaches.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  

Accordingly, his lay statements to that extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  

However, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or etiology opinion regarding the claimed headaches.  
Therefore, his lay opinion does not constitute competent 
medical evidence in support of his claim and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

Since the evidence does not establish that the Veteran 
currently has a disability related to bilateral hand blisters 
or headaches, service connection for those disorders is not 
warranted.  


Residuals of Ionizing Radiation

The Veteran also claims service connection for residuals of 
the exposure to ionizing radiation.  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998). 

First, a rebuttable presumption of service connection arises 
if a "radiation-exposed veteran" later developed one of the 
radiogenic diseases listed in 38 C.F.R. § 3.309(d).  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These 
diseases are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  

The diseases listed in 38 C.F.R. § 3.309(d)(2) cited above 
are as follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (other than Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and, (xxi) cancer of the ovary.  

A "radiation-exposed veteran" is a veteran who was involved 
in a "radiation risk" activity during active service, as 
defined in 38 C.F.R. 3.309(d)(3)(ii).  

Second, service connection may be established if (a) a 
radiation-exposed veteran develops a "radiogenic disease" 
that (b) became manifest within the time period defined for 
that disease by 38 C.F.R. 3.311(b)(5), and (c) if, after 
following special development procedures, the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  

"Radiogenic diseases" are those that may be induced by 
ionizing radiation and are listed in 38 C.F.R. § 3.311(b).  

The "radiogenic diseases" listed in 38 C.F.R. § 3.311(b) 
are essentially identical to those listed 38 C.F.R. § 
3.309(d)(2) cited above except that the following additional 
diseases are added: skin cancer; pancreatic cancer; kidney 
cancer; posterior subcapsular cataracts; non-malignant 
thyroid nodular disease; parathyroid adenoma; cancer of the 
rectum; plus, "any other cancer."  

Where a claim is based on a disease other than one listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

Third, service connection may be established by competent 
evidence establishing a medical nexus between the claimed 
disorder and exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the VA records show that the Veteran underwent a 
hydrocelectomy in February 2005, for a one millimeter mass in 
the center of the prostate (hydrocele).  In a January 2005 
urology treatment note, a physician noted that the physical 
findings were not suspicious of cancer.  

The Board notes that that disorder is not a "radiogenic 
disorder" under 38 C.F.R. § 3.309(d), for which service 
connection may be granted on a presumptive basis.  Nor is it 
a "radiogenic disorder" for which service connection may be 
granted under 3.311(b).  

The medical and lay evidence of record is otherwise silent 
for complaints, treatment, or diagnosis of a disability 
attributable to radiation exposure.  

Without evidence of a currently diagnosed disability 
attributable to radiation exposure (under any of the three 
different methods established by Hilkert), service connection 
cannot be granted for residuals of radiation exposure.  

The Board also notes that without evidence of a current 
disability, service connection on a direct or presumptive 
basis is also not warranted.  As noted above, a grant of 
service connection is not warranted in the absence of a 
present disability.  See Brammer, 3 Vet. App. at 225.  

In any event, a careful review of the record shows that the 
Veteran does not contend that he was exposed to radiation 
(ionizing or non-ionizing) while in service.  

In his informal claim, the Veteran wrote "[he had] been" 
exposed to radiation.  However, in his formal claim, the 
Veteran wrote that his disabilities "[were] really not 
related" to his service.  He also checked that "no," he 
had not been exposed to ionizing radiation.  

In addition, as evidence in support of his claim, the Veteran 
submitted a copy of the rating decision on appeal, to which 
he added several handwritten comments.  Of particular 
importance, he wrote "not while in the [service]," in the 
blank space next to the notification that "[s]ervice 
connection for radiation exposure is denied."  He made the 
same notation on a copy of the cover sheet that accompanied 
the rating decision.  

Plus, in an April 2005 statement, the Veteran identified that 
he was exposed to radiation "on the automatic shut down 
valves on CL 2 Dock while working at Rhone Power Plant and 
Union Carbide Institute WV."  Similarly, in a July 2007 
statement, the Veteran indicated that he was hurt on the job 
in 1992 at the Institute UCC & Rhone Paulene AG Company.  

In short, the evidence shows that the Veteran is not claiming 
that he was exposed to radiation during service.  

For these reasons, the Board finds that the evidence does not 
support the Veteran's claim of service connection for 
residuals of ionizing radiation exposure.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B. Entitlement to Nonservice-Connected Pension Benefits

VA will pay a pension to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability(ies) not the result of his own misconduct.  38 
U.S.C.A. § 1521.

Basic entitlement to nonservice-connected (NSC) pension 
benefits exists if a veteran: 

(1) served in the active military, naval or air service 
for ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice-
connected disability not due to his/her own willful 
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.3, 3.23.  

The RO determined that the Veteran was not eligible for NSC 
pension benefits since his annual income exceeded the maximum 
annual disability income requirement.  

The maximum annual rates of improved pension are specified by 
statute in 38 U.S.C.A. §§ 1521, as increased from time to 
time under 38 U.S.C.A. § 5312.  

The maximum annual rate of improved pension for a veteran 
with no dependents was $10,162.00 from December 2004, and 
$10,579.00 from December 2005.   

Pension is payable at the specified annual maximum rate 
reduced by the amount of the Veteran's countable annual 
income. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

"Annual income" includes the Veteran's own annual income, 
and, where applicable, the annual income of a dependent 
spouse and, with certain exceptions, the annual income of 
each child of the Veteran in his custody or to whose support 
the Veteran is reasonably contributing. 38 C.F.R. § 
3.23(d)(4).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation. 38 
C.F.R. §§ 3.271 and 3.272.   

As noted hereinbelow, the Veteran has reported that his 
income sources include SSA retirement benefits and private 
pension benefits.  Neither of these income sources is listed 
as a source that may be excluded in determining countable 
income for pension purposes.  See 38 C.F.R. § 3.272.  

According to 38 C.F.R. § 3.272(g), unreimbursed medical 
expenses may be excluded from the amount of the Veteran's 
annual income.  The medical expenses must have been paid by 
the Veteran for himself, or for certain family or household 
members, within the 12-month annualization period, and not 
have exceeded five percent of the maximum annual rate of 
pension. 38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  

In this case, the RO has calculated that the annualized 
countable income as of March 2005 was $14,426.00 minus 
$938.00 for Medicare premiums.  The record demonstrates that 
this amount was based on SSA records showing that the Veteran 
received $1,202.20 per month in December 2004.  

In September 2006, the Veteran submitted an Improved Pension 
Eligibility Verification Report, in which he indicated that 
his monthly income was $2,189.60.  (The Board notes that this 
would be $26,275.20 per annum.)  The Veteran indicated that 
this amount included Social Security benefits and benefits 
from two private pensions.  He did not list any income 
attributable to his spouse.  

With regard to unreimbursed medical expenses, the Veteran 
indicated in a September 2007 statement that he has paid 
"thousands and thousands of dollars" in medical bills.  He 
also listed several specific amounts that he must 
"sometimes" pay.  However, he did not submit a Form 21-8416 
(Medical Expense Report), or other evidence, listing the 
specific amounts actually paid or the dates paid.  

The record does include a Medical Expense Report from April 
2005, in which the Veteran appeared to report a $1,104.00 
hospital bill paid in July 1996.  However, the Veteran's 
reported household income still exceeded the income limits 
for purposes of payment of improved nonservice-connected 
pension benefits.  

For these reasons, the Board finds that the Veteran does not 
meet the eligibility requirements for nonservice-connected 
pension benefits and his claim must be denied.  



ORDER

Service connection for claimed blisters on bilateral hands is 
denied.  

Service connection for claimed headaches is denied.  

Service connection for the claimed residuals of radiation 
exposure is denied.  

As the Veteran's income is shown to be excessive for the 
purpose of payment of nonservice-connected pension benefits, 
the appeal to this extent is dismissed under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


